DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 2/18/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 2-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2013/0013934 A1 to King et al(hereafter referenced as King) in view of Patent No.: US 9,614,670 B1 to Ghetti et al(hereafter referenced as Ghetti).
Regarding claim 2, King discloses “a device for multi-tenant cryptographic memory isolation (infinite key memory transaction unit [Fig.3]), “the device comprising: storage that includes a key table” (key material store [Fig.3/item 150]) ; “an interface(CMD interface [Fig.3/item 24])  to an interconnect between memory hardware (memory interface 18) and a user of the memory hardware” (CMD interface 24 and Mem interface 18 interconnects with IKMTU-infinite key memory transaction unit [Fig.3/item 10]); “and processing circuitry to: receive, on the interface”(receive on Mem 18, PPC 12, and TB 15 interfaces [Fig.3]): “a write request, by a tenant of several tenants, for the memory hardware from the user of the memory hardware” (The IKMTU acts as a slave unit serving read and write requests initiated by the PowerPC 30 or by units coupled to the Transaction Bus 60 for the requestor [par.0025]).
King does not explicitly disclose “and data corresponding to the write request; extract a tenant identifier (UD) from the write request; obtain a nonce for the tenant from the key table using the tenant ID as an index; and encrypt the data, created encrypted data, using the nonce for storage in the temporary hardware.”
However, Ghetti in an analogous art discloses “and data corresponding to the write request; extract a tenant identifier (UD) from the write request” (a response from the key service, wherein the response comprises a user identifier, a tenant-specific device identifier, and crypto graphic enrollment data for enrolling the user Ghetti[Col.6/lines 26-31]); “obtain a nonce for the tenant from the key table using the tenant ID as an index; and encrypt the data, created encrypted data, using the nonce for storage in the temporary hardware.”(the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify King’s Infinite Key Memory Transaction Unit (IKMT) with Ghetti’s key encryption security platform in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because King discloses an infinite key memory transaction unit, Ghetti teaches an encryption security platform that also utilizes a key system, and both are from the same field of endeavor.
Regarding claim 3 in view of claim 2, the references combined disclose “wherein, to encrypt the data using the nonce” the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce Ghetti [Col.23/lines 13-19]), “the processing circuitry is configured to: combine the nonce with the tenant ID and physical address from the write request to create a tweak: and encrypt the data using the tweak.” (the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).
Regarding claim 4  in view of claim 2, the references combined disclose “comprising an encryption engine” (the IKMTU itself provides the encryption and authentication engine King[par.0024]), “wherein, to encrypt the data using the tweak”(key encryption utilizing key generator King[Fig.3/item 142]), “the processing circuitry (circuitry of IKMTU King[Fig.3/item 10]) is configured to use the tweak and a common key as parameters to the encryption engine.”(key tweak generator King[Fig.8]).
Regarding claim 5  in view of claim 4, the references combined disclose “wherein the encryption engine implements Advanced Encryption Standard (AES) XEX-based tweaked-codebook mode with ciphertext stealing (XTS) (AES-XTS) decryption modified such that the common key is used for both K1 and K2” (the encryption could be tweaked by using an exclusive-OR with a value derived from the scrambled memory address and nonce, to the plaintext and to the ciphertext before storing it in the memory King[Par.0043]).
Regarding claim 6  in view of claim 4, the references combined disclose “wherein the write request is an encrypted memory write request based on an address of the write request, the address including bits for the tenant ID and bits for a physical address of the memory hardware” (If the current cycle is a read request then send the decrypted payload to the requestor, otherwise proceed to complete the write request King[par.0055]).
Regarding claim 7  in view of claim 6, the references combined disclose “wherein the processing circuitry is configured to bypass the encryption engine in response to a second write request being an unencrypted memory write request” (the byte enable field of the write request to merge the data to be written (i.e. second write request) with the data read from the memory in which the data read from memory has been decrypted and authenticated during the read operation King[par.0057]).
Regarding claim 8  in view of claim 3, the references combined disclose “wherein, to combine the nonce with the tenant ID and physical address, the processing circuitry is configured to concatenate bits of the nonce to bits of the tenant ID to bits of the physical address” (the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).
Regarding claim 9 in view of claim 2, the references combined disclose “wherein the processing circuitry is configured to place the encrypted data on the interconnect along with the write request using the interface” (encrypted/decrypted data interconnected with CMD, Mem, PPC, and TB interface King[Fig.3]).



Regarding claim 10 in view of claim 2, the references combined disclose “wherein the user of the memory hardware is a central processing unit (CPU)( CPU 400 King[Fig.8/item 400]see also King[par.0400]) , a graphics processing unit (GPU), or a network interface device.” (CMD, Mem, PPC, and TB interface King[Fig.3]).
Regarding claim 11, King discloses “a method for multi-tenant cryptographic memory isolation” (infinite key memory transaction unit [Fig.3]), the method comprising: receiving, on an interface(CMD interface [Fig.3/item 24])  to an interconnect between memory(memory interface 18) hardware and a user of the memory hardware” (CMD interface 24 and Mem interface 18 interconnects with IKMTU-infinite key memory transaction unit [Fig.3/item 10]).
King does not explicitly disclose “a write request, by a tenant of several tenants, for the memory hardware from the user of the memory hardware; receiving, on the interface, data corresponding to the write request; extracting a tenant identifier (ID) from the write request; obtaining a nonce for the tenant from a key table using the tenant ID as an index; and encrypting the data, created encrypted data, using the nonce for storage in the memory hardware.
However, Ghetti in an analogous art discloses “a write request, by a tenant of several tenants, for the memory hardware from the user of the memory hardware; receiving, on the interface, data corresponding to the write request; extracting a tenant identifier (ID) from the write request” (a response from the key service, wherein the response comprises a user identifier, a tenant-specific device identifier, and crypto graphic enrollment data for enrolling the user Ghetti[Col.6/lines 26-31]); “obtaining a nonce for the tenant from a key table using the tenant ID as an index; and encrypting the data, created encrypted data, using the nonce for storage in the memory hardware.”(the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify King’s Infinite Key Memory Transaction Unit (IKMT) with Ghetti’s key encryption security platform in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because King discloses an infinite key memory transaction unit, Ghetti teaches an encryption security platform that also utilizes a key system, and both are from the same field of endeavor.
Regarding claim 12 in view of claim 11, the references combined disclose “wherein encrypting the data using the nonce (the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce Ghetti [Col.23/lines 13-19]), includes: combining the nonce with the tenant ID and physical address from the write request to create a tweak; and encrypting the data using the tweak” (the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).
Regarding claim 13 in view of claim 12, the references combined disclose “wherein encrypting the data using the tweak includes using the tweak and a common key as parameters to an encryption engine” (key tweak generator King[Fig.8]).
Regarding claim 14 in view of claim 13, the references combined disclose “wherein the encryption engine implements Advanced Encryption Standard (AES) XEX-based tweaked-codebook mode with ciphertext stealing (MTS) (AES-XTS) decryption modified such that the common key is used for both K1 and K2” (the encryption could be tweaked by using an exclusive-OR with a value derived from the scrambled memory address and nonce, to the plaintext and to the ciphertext before storing it in the memory King[Par.0043]).
Regarding claim 15 in view of claim 13, the references combined disclose “wherein the write request is an encrypted memory write request based on an address of the write request, the address including bits for the tenant TD and bits for a physical address of the memory hardware” (If the current cycle is a read request then send the decrypted payload to the requestor, otherwise proceed to complete the write request King[par.0055]).
Regarding claim 16 in view of claim 15, the references combined disclose “comprising bypassing the encryption engine in response to a second write request being an unencrypted memory write request” (the byte enable field of the write request to merge the data to be written (i.e. second write request) with the data read from the memory in which the data read from memory has been decrypted and authenticated during the read operation King[par.0057]).
	Regarding claim 17 in view of claim 12, the references combined disclose “wherein combining the nonce with the tenant ID and physical address includes concatenating bits of the nonce to bits of the tenant TD to bits of the physical address.” (the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).
Regarding claim 18 in view of claim 11, the references combined disclose “comprising placing the encrypted data on the interconnect along with the write request using the interface” (encrypted/decrypted data interconnected with CMD, Mem, PPC, and TB interface King[Fig.3]).
Regarding claim 19 in view of claim 11, the references combined disclose “wherein the user of the memory hardware is a central processing unit (CPU) ( CPU 400 King[Fig.8/item 400]see also King[par.0400]), a graphics processing unit (GPU), or a network interface device” (CMD, Mem, PPC, and TB interface King[Fig.3]).
Regarding claim 20, King discloses “at least one non-transitory machine-readable medium including instructions for multi-tenant cryptographic memory isolation(infinite key memory transaction unit [Fig.3]), the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: receiving, on an interface(CMD interface [Fig.3/item 24])   to an interconnect between memory hardware(memory interface 18)  and a user of the memory hardware(CMD interface 24 and Mem interface 18 interconnects with IKMTU-infinite key memory transaction unit [Fig.3/item 10]).
King does not explicitly teach “a write request, by a tenant of several tenants, for the memory hardware from the user of the memory hardware; receiving, on the interface, data corresponding to the write request; extracting a tenant identifier (ID) from the write request; obtaining a nonce for the tenant from a key table using the tenant ID as an index; and encrypting the data, created encrypted data, using the nonce for storage in the memory hardware.”
However, Ghetti in an analogous art discloses “a write request, by a tenant of several tenants, for the memory hardware from the user of the memory hardware; receiving, on the interface, data corresponding to the write request; extracting a tenant identifier (ID) from the write request” (a response from the key service, wherein the response comprises a user identifier, a tenant-specific device identifier, and crypto graphic enrollment data for enrolling the user Ghetti[Col.6/lines 26-31]); “obtaining a nonce for the tenant from a key table using the tenant ID as an index; and encrypting the data, created encrypted data, using the nonce for storage in the memory hardware.”(the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify King’s Infinite Key Memory Transaction Unit (IKMT) with Ghetti’s key encryption security platform in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because King discloses an infinite key memory transaction unit, Ghetti teaches an encryption security platform that also utilizes a key system, and both are from the same field of endeavor.
Regarding claim 21 in view of claim 20, the references combined disclose “wherein encrypting the data using the nonce includes: combining the nonce with the tenant ID and physical address from the write request to create a tweak; and encrypting the data using the tweak” (the FAFSS client module 104A in the sender's computing device transmits a query 109 comprising a nonce, a tenant-specific device ID (alter natively referred to herein as a “device identifier,” “device ID, and/or “tenant-specific device identifier”), a hardware fingerprint hash (e.g., electronic computing device identity identifier Ghetti[Col.23/lines 13-19]).
Regarding claim 22 in view of claim 21, the references combined disclose “wherein encrypting the data using the tweak includes using the tweak and a common key as parameters to an encryption engine” (key tweak generator King[Fig.8]).
Regarding claim 23 in view of claim 21, the references combined disclose “wherein the encryption engine implements Advanced Encryption Standard (AES) XEX-based tweaked-codebook mode with ciphertext stealing CATS) (AES-XTS) decryption modified such that the common key is used for both Ki and K2” (the encryption could be tweaked by using an exclusive-OR with a value derived from the scrambled memory address and nonce, to the plaintext and to the ciphertext before storing it in the memory King[Par.0043]).
Regarding claim 24 in view of claim 22, the references combined disclose “wherein the write request is an encrypted memory write request based on an address of the write request, the address including bits for the tenant ID and bits for a physical address of the memory hardware” (If the current cycle is a read request then send the decrypted payload to the requestor, otherwise proceed to complete the write request King[par.0055]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433    

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433